IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 544 MAL 2021
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
AUGUSTUS SIMMONS,                            :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Petition for Allowance of Appeal and

Motion to Stay are DENIED.